Citation Nr: 0916602	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  04-30 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for retinal 
tear/detachment of the left eye.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Kurt P. Leffler, Esq.  


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from 
February 1981 until June 1989.  He was also a member of the 
Air Force Reserves from June 1989 until December 1995.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In February 2006, the Board denied the issue 
on appeal.  However, in January 2007, the United States Court 
of Appeals for Veterans Claims (Court) granted a Joint Motion 
for Remand and ordered that the case be remanded to the Board 
for compliance with the Joint Motion's instructions.  

In June 2007, the Board remanded the case for further 
evidentiary development.

Finally, in May 2005, the RO denied service connection for 
back and neck disorders.  The Veteran's representative 
submitted a notice of disagreement with this decision in July 
2005.  Because the filing of a notice of disagreement 
initiates appellate review, the Board finds that the claims 
must be remanded for the preparation of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The 
issues of entitlement to service connection for back and neck 
disorders are addressed in the REMAND portion of this 
decision below and are REMANDED to the RO via the Appeals 
Management Center, in Washington, DC.


FINDING OF FACT

Residuals of detached retina of the left eye had their onset 
during active service.  


CONCLUSION OF LAW

Residuals of detached retina of the left eye were incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

As a result of its decision to grant entitlement to service 
connection for residuals of detached retina of the left eye, 
the Board finds that any failure on the part of VA to notify 
and/or develop the claim pursuant to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008) (VCAA), cannot be considered 
prejudicial to the Veteran.  The Board will therefore proceed 
to a review of the claim on the merits.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veteran's DD Form 214 reflects that the Veteran was an F-
16 pilot and instructor during active service.  

The Veteran's service treatment records do not reflect any 
complaints or treatment with respect a detached retina.  
However, they do reflect that in July 1987, the Veteran's F-
16 underwent a rapid drop in altitude and depressurization at 
43,000 feet for a period of 1-2 minutes.  

In a private medical record, dated in November 2002, Dr. 
Russell, a specialist in Ophthalmology, noted that he had 
conducted a comprehensive eye examination on October 2002, 
and that the Veteran's medical history was significant for 
multiple retinal detachment surgeries and subsequent follow-
up with respect to the left eye dating back to 1999.  With a 
retinal buckle and intraocular lens implant, the Veteran had 
been able to achieve 20/15 vision in the left eye with 
correction.  The assessment at this time was previous retinal 
detachment with scleral buckle and intraocular lens implant, 
and antimetropia.  Dr. Russell commented that it was somewhat 
difficult to trace the exact cause of the detachment this 
late after the injury.  Since the Veteran denied any previous 
head trauma and did not participate in any physically jarring 
sports, Dr. Russell believed that one must consider other 
possible environmental and/or occupational issues.  The 
doctor found it noteworthy that the Veteran flew F-16 
fighters for more than 15 years before leaving the service in 
1995, finding that such a position would expose an individual 
to excessive gravity forces while flying which could weaken 
the posterior vitreous bases and its attachment to the 
retina.  It was his opinion that it was certainly possible 
that a small tear or hole developed during this course of 
time which went undetected until the time of the first ocular 
surgery. While there was certainly more than 4 years between 
his last fighter flight and the development of the 
subsequently diagnosed and treated retinal detachment, Dr. 
Russell concluded that it did not preclude a relationship to 
his previous career activity.  

In a medical statement, dated in January 2005, Dr. Russell 
noted that the Veteran had been a patient in his office since 
2001.  Dr. Russell further noted that while it was difficult 
to piece out a specific event in the Veteran's life that 
immediately preceded his left eye retinal detachment, it was 
as likely as not that this was service related since he 
previously was a fighter pilot and was prone to experience 
high "g" forces.  Dr. Russell further explained that small 
tears in the retina did not always manifest in the eye as 
perceptible visual changes until the tear and retinal 
detachment became larger and visually significant.  
Currently, Dr. Russell indicated that the Veteran was 
pseudophakic in the left eye (an artificial lens that was 
inserted after his retinal detachment and cataract surgery) 
and phakic in his right eye (natural lens that he was born 
with).  Visual examination of the left eye had revealed a 
continued source of difficulty, especially with night vision 
and depth perception.  




							[Continued on Next Page]
II.  Analysis

The Board has carefully reviewed the record and initially 
finds that it contains medical evidence documenting current 
residuals of retinal detachment of the left eye.  In 
addition, the Board finds that as a result of the Veteran's 
occupation during many years of service, he was periodically 
exposed to unusual gravity forces, including, but not 
necessarily limited to, those likely associated with loss of 
altitude and decompressurization that he experienced during 
service in July 1987.

Of course, as a result of the lack of evidence of continuing 
treatment or complaints for a period of several years after 
service, there must also be competent medical evidence 
linking the Veteran's residuals of detached retina of the 
left eye to service.  In this regard, while his November 2002 
opinion did not specifically link the Veteran's residuals of 
detached retina to service, in his January 2005 opinion, Dr. 
Russell goes farther, and states that it was as likely as not 
that this was service related since the Veteran was a fighter 
pilot in service and was prone to experience high "g" 
forces.  Moreover, Dr. Russell further explained that small 
tears in the retina did not always manifest in the eye as 
perceptible visual changes until the tear and retinal 
detachment became larger and visually significant.  In 
summary, Dr. Russell has provided a nexus opinion based on an 
assumption that has some degree of support in the record, 
with an additional explanation as to why the Veteran may not 
have been symptomatic for several years after service.  The 
record also does not contain a medical opinion contradicting 
the opinions of Dr. Russell.  

Accordingly, based on all of the foregoing, the Board will 
afford the Veteran the benefit of the doubt under 38 U.S.C.A. 
§ 5107(b), and find that the evidence supports the grant of 
service connection for residuals of detached retina of the 
left eye.  


ORDER

Service connection for residuals of detached retina of the 
left eye is granted.

REMAND

As was noted previously, in May 2005, the RO denied service 
connection for back and neck disorders.  The Veteran's 
representative submitted a notice of disagreement with this 
decision in July 2005.  Because the filing of a notice of 
disagreement initiates appellate review, the Board finds that 
the claims must be remanded for the preparation of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with 
respect to the issues of entitlement to 
service connection for back and neck 
disorders.  The Veteran and his 
representative should be advised of the 
need to thereafter file a substantive 
appeal if the Veteran wishes to 
complete an appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


